Case 18-33967-bjh11 Doc 2562 Filed 02/24/20                    Entered 02/24/20 13:10:38              Page 1 of 16



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                        §
 In re:                                                 §      Chapter 11
                                                        §
 Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                        §
                           Debtors.                     §      (Jointly Administered)
                                                        §

           GLOBAL NOTES RELATING TO MONTHLY OPERATING REPORTS

        On December 4, 2018 (the “Petition Date”), the Debtors filed voluntary petitions
 commencing cases for relief under chapter 11 of the Bankruptcy Code.2 The cases are jointly
 administered under Case No. 18-33967 (BJH).

         The Debtors have prepared this presentation, as required by the Office of the United
          States Trustee, based on the information available to the Debtors at this time, but note
          that such information may be incomplete and may be materially deficient in certain
          respects. The Monthly Operating Report (“MOR”) is not meant to be relied upon as a
          complete description of the Debtors, their businesses or condition (financial or
          otherwise), or their results of operations, prospects, assets, or liabilities. The Debtors
          reserve all rights to revise this MOR. This MOR is not prepared in accordance with U.S.
          generally accepted accounting principles (“GAAP”). Certain exceptions as listed below
          are not exhaustive of all non-GAAP compliance:
         The Debtors use a ZBA cash management system, with cash being swept in and out of
          individual Debtors by the corporate Debtor. See Motion of Debtors for Interim and Final
          Orders (I) Authorizing Continued Use of Existing Cash Management System, Including
          Maintenance of Existing Bank Accounts, Checks, and Business Forms, and (II)
          Authorizing Continuation of Existing Deposit Practices [Docket No. 9] and (I)
          Authorizing Continued Use of Existing Cash Management System, Including
          Maintenance of Existing Bank Accounts, Checks, and Business Forms, and (II)
          Authorizing Continuation of Existing Deposit Practices [Docket No. 606] for a full
          description of the Debtors’ cash management system.
         Certain items presented in this MOR are under research and may be accounted for
          differently in future monthly reports.
         The individual MORs do not include explanatory footnotes.



 1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.
 2
   Certain additional Debtors filed voluntary petitions for relief on January 21, 2019 and May 20, 2019.


 66951318.13
Case 18-33967-bjh11 Doc 2562 Filed 02/24/20           Entered 02/24/20 13:10:38      Page 2 of 16



              o The presented numbers represent financial amounts accounting for the Debtor’s
                  locations. Based on how the Company maintains the books and records, the
                  presented financials include amounts associated with Senior Care Centers for
                  owned Debtor locations.
              o Reported Accounts Payable represents all Accounts Payable of the Debtor due to
                  centralized cash management system. At time of recording of invoice, appropriate
                  intercompany balances and expenses are booked. Accounts receivable balances
                  are being reviewed and will continue to be examined and updated.
         For MOR 2 - Income Statement. The presented income statement covers the period
          between 11/01/2019 through 11/30/2019. Commercially reasonable efforts have been
          made to split revenues and expenses between facility and services revenue, and are
          subject to updating as information improves.
         For MOR 3 - Cash Receipts and Disbursements. The presented cash flows cover the
          period from 11/01/2019 through 11/30/2019. The beginning (as of 11/01/2019) and
          ending (as of 11/30/2019) book balances include the Debtor’s CIBC disbursement and
          depository accounts subject to changes and/or agreement (with the exception of a small
          number of facilities).
         Cash is subject to daily “sweeping” by CIBC to the SCC accounts. Corporate cash is later
          used to pay bills/invoices owed.
         Cash funds are made available through intercompany activity.
         Each Debtor is examining leases to determine appropriate usage, as well as determining
          whether leases should be rejected.
         For MOR 4 - Cash Receipts and Disbursements. The presented cash flows cover the
          period from 11/01/2019 through 11/30/2019. The beginning (as of 11/01/2019) and
          ending (as of 11/30/2019) book balances include the Debtor’s CIBC disbursement and
          depository accounts subject to changes and/or agreement (with the exception of a small
          number of facilities).
         Cash is subject to daily “sweeping” by CIBC to the SCC accounts. Corporate cash is later
          used to pay bills/invoices owed.
         Cash funds are made available through intercompany activity.
         Each Debtor is examining leases to determine appropriate usage, as well as determining
          whether leases should be rejected.




                                                 2
 66951318.13
  Case 18-33967-bjh11 Doc 2562 Filed 02/24/20                       Entered 02/24/20 13:10:38            Page 3 of 16




                                                                                        Monthly Operating Report
                                                                                        ACCRUAL BASIS
              CASE NAME:         Senior Care Centers, LLC

              CASE NUMBER: 18-33967

              JUDGE:             Jernigan


                                 UNITED STATES BANKRUPTCY COURT

                            NORTHERN & EASTERN DISTRICTS OF TEXAS

                                                     REGION 6

                                   MONTHLY OPERATING REPORT

                     MONTH ENDING:                   November                2019
                                                            MONTH             YEAR



              IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
              PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
              (ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
              TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
              DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
              INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


              RESPONSIBLE PARTY:

              /s/ Kevin O'Halloran                                         Chief Restructuring Officer
              ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                          TITLE

              Kevin O'Halloran                                             2/24/2020
              PRINTED NAME OF RESPONSIBLE PARTY                                                DATE




              PREPARER:


              ORIGINAL SIGNATURE OF PREPARER                                                   TITLE


              PRINTED NAME OF PREPARER                                                         DATE




67679531.13
Case 18-33967-bjh11 Doc 2562 Filed 02/24/20               Entered 02/24/20 13:10:38    Page 4 of 16
                                    Senior Care Centers, LLC
                                          Balance Sheet
                                    As of November 30, 2019


                                                                      November
                                                                        2019
               ASSETS
               CURRENT ASSETS
               Cash                                                        6,486,361
               Accounts Receivable, Net                                   58,907,177
               Prepaids                                                   11,469,334
               Deposits                                                   12,732,739
                Total Current Assets                                      89,595,611

               LONG TERM ASSETS
               Restricted Cash - Certificate of Deposits                   2,096,585
               Restricted Cash - Lease Escrow                             32,707,909
               Restricted Cash - MBS Escrow                                7,685,142
               Leasehold Improvements, Equipment & Transportation,
                 Net of Accumulated Depreciation                          34,044,011
               Project in Process (Capital)                                1,466,098
               Debt Issuance Costs                                           589,419
               Goodwill                                                   22,071,515
               Intangible Assets, Net                                     11,267,856
               Minority Interest Investment                                3,031,864
               Other Long Term Assets                                      1,315,133
                 Total Long Term Assets                                  116,275,532

               Total Assets                                              205,871,143

               LIABILITIES & MEMBERS' EQUITY
               LIABILITIES

               CURRENT LIABILITIES
               Accounts Payable                                           37,261,074
               Accrued Interest                                            1,043,078
               Accrued Expenses                                           34,313,869
               Lease Payable                                             113,574,342
               Salaries and Payroll Taxes                                 10,064,146
               Other Taxes Payable                                        19,115,998
               Short-Term Debt                                             3,933,383
               IBNR Claims Payable                                        12,873,462
               Tenant Deposits                                               191,664
                Total Current Liabilities                                232,371,016

               LONG TERM LIABILITIES
               Capital Lease Liability                                    18,658,984
               Working Capital Line of Credit                             17,434,781
               Unfavorable Leases, Net                                     2,896,240
               Deferred Lease                                             47,167,633
               Liabilities Subject to Compromise                           (333,952)
                 Total Long Term Liabilities                              85,823,686

                Total Liabilities                                        318,194,702

               MEMBERS' EQUITY
               LLC Membership Interests                                   33,118,000
               Paid In Capital                                           (2,308,496)
               Distributions To Members:                                (21,946,131)
               Retained Earnings                                        (60,498,812)
               Current Year Net Income                                  (60,688,120)
                Total Members' Equity                                  (112,323,559)

               Total Liabilities and Members' Equity                     205,871,143
Case 18-33967-bjh11 Doc 2562 Filed 02/24/20      Entered 02/24/20 13:10:38   Page 5 of 16

                           Senior Care Centers, LLC
                              Income Statement
                           As of November 30, 2019


                                                                 November
                                                                   2019
          INCOME
          TOTAL REVENUE                                           35,998,594

          OPERATING EXPENSES
          Nursing                                                  11,631,410
          Consultants                                                 (55,367)
          Training & Activities                                       587,387
          Ancillaries                                               6,586,337
          Laundry & Housekeeping                                    1,033,435
          Dietary Expenses                                          2,085,935
          Building & Equipment                                        765,643
          Operation & Maintenance                                   1,735,720
          Administrative                                            4,833,249
          Management Fee                                            1,663,697
          Uncollectable Accounts                                    3,972,543
          Other (Income)/Expense                                       48,825
          TOTAL OPERATING EXPENSES                                34,888,814

          EBITDAR                                                   1,109,780
          EBITDAR MARGIN                                                3.08%

          Facility Lease                                             5,589,760

          EBITDA                                                   (4,479,980)
          EBITDA MARGIN                                               (12.44%)


          Depreciation                                                 398,182
          Amortization                                                  29,217
          Margin Tax                                                    75,031
          Interest                                                     152,624
          Deferred Lease Expense                                       309,641
          Reorganization Costs                                       1,582,330
          Total Non-Operating (Income)/Expense                      2,547,025

          NET INCOME                                               (7,027,005)
Case 18-33967-bjh11 Doc 2562 Filed 02/24/20              Entered 02/24/20 13:10:38         Page 6 of 16

                                Senior Care Centers, LLC
                                Statement of Cash Flows
                                As of November 30, 2019


                                                                                 November
                                                                                   2019
        Beginning Bank Cash                                                       24,900,122

        Bank Cash Receipts
        Cash Receipts - Patient Revenue Related*                                    27,782,823
        Total Cash Receipts                                                        27,782,823

        Bank Disbursements
        Payroll, Payroll Taxes, and Benefits                                        16,830,703
        Rent & Other Occupancy                                                     #REF!
        Professional Fees                                                          #REF!
        Healthcare Services Group (Housekeeping, Laundry, & Dietary)                  3,103,604
        Omnicare, Inc. (Pharmaceuticals)                                              1,165,609
        Utilities (Various)                                                             880,877
        First Insurance Funding (GL/PL Insurance)                                       920,176
        CenturyLink (Telecom)                                                           198,714
        Medline (Nursing Supplies)                                                      521,169
        Direct Supply (Various Supplies)                                                250,643
        Schryver (Medical Sales)                                                        171,152
        Other Disbursements                                                        #REF!
        Total Disbursements                                                        33,779,920

        Net Cash Flow                                                               (5,997,097)

        Closing Balance                                                            18,903,025

        Closing Balance Reconciliation
        Book Balance                                                                  6,486,361
        Petty Cash - Resident Trust                                                      (2,178)
        Petty Cash                                                                       (1,090)
        Payroll Outstanding Checks                                                       39,766
        AP Outstanding Checks                                                       12,380,165
        Closing Balance                                                            18,903,025

        * Note: Cash receipts includes IME funds received on behalf of third parties.
   Case 18-33967-bjh11 Doc 2562 Filed 02/24/20            Entered 02/24/20 13:10:38       Page 7 of 16
                                   Senior Care Centers, LLC
                                  Deposits and Withdrawals
                                  As of November 30, 2019



Company #     Case #    Legal Entity Name                                 Receipts         Disbursements
    025      18-33967   Senior Care Centers, LLC                      $            -      $      4,185,684
    050      18-34028   Senior Care Center Management LLC                      114,993           4,221,435
    096      18-34033   Senior Rehab Solutions North Louisiana LLC                 -                   -
    099      18-34036   Harden Pharmacy LLC                                        -                   -
    100      18-34031   Senior Rehab Solutions LLC                             621,163           2,919,181
    101      18-34011   RW SCC LLC                                             480,196             425,642
    103      18-34020   Fairpark SCC LLC                                       293,023             264,594
    104      18-34017   Crestwood SCC LLC                                      413,166             368,463
    105      18-34007   Rowlett SCC LLC                                        621,951             528,678
    106      18-34040   HG SCC LLC                                             289,533             192,788
    107      18-34067   Mullican SCC LLC                                       456,950             260,707
    108      18-34050   Lakepointe SCC LLC                                     837,656             558,654
    110      18-33996   Beltline SCC LLC                                       433,766             320,317
    111      18-34060   Whitesboro SCC LLC                                     392,583             248,492
    112      18-34075   Pleasantmanor SCC LLC                                  353,577             305,532
    113      18-34053   Vintage SCC LLC                                        770,927             515,543
    114      18-34005   Brinker SCC LLC                                        754,945             589,230
    115      18-34071   Park Bend SCC LLC                                      612,761             467,970
    116      18-34044   Stonebridge SCC LLC                                    422,960             355,574
    118      18-34037   Hearthstone SCC LLC                                    354,137             396,543
    119      18-34013   Sagebrook SCC LLC                                      592,933             428,390
    120      18-34043   Hill Country SCC LLC                                     6,917               1,212
    121      18-34046   Jacksonville SCC LLC                                       256               1,489
    122      18-34065   Midland SCC LLC                                              25              6,803
    123      18-34073   Pecan Tree SCC LLC                                       1,596               3,657
    124      18-34015   San Angelo SCC LLC                                         500              25,971
    128      18-33977   Stallings Court SCC LLC                                445,416             303,948
    129      18-33975   Mission SCC LLC                                        652,467             535,810
    130      18-33969   Community SCC LLC                                      491,518             383,177
    131      18-34070   Onion Creek SCC LLC                                      1,010               4,249
    132      18-33973   Hewitt SCC LLC                                         524,362             413,770
    135      18-33971   Green Oaks SCC LLC                                     725,175             483,606
    136      18-33970   Crowley SCC LLC                                        498,287             414,752
    137      18-33972   Harbor Lakes SCC LLC                                   571,680             445,094
    138      18-33968   Brownwood SCC LLC                                      342,043             316,475
    139      18-34019   SCC Edinburg LLC                                       512,029             435,677
    140      18-34016   Corpus Christi SCC LLC                                 434,929             428,766
    141      18-34054   Marlandwood East SCC LLC                               565,758             374,530
    142      18-34058   Marlandwood West SCC LLC                               398,443             349,476
    143      18-34064   Meadow Creek SCC LLC                                   448,384             299,441
    145      18-34002   Round Rock SCC LLC                                     583,554             609,579
    146      18-34047   Summer Regency SCC LLC                                 683,966             396,899
    147      18-34056   Western Hills SCC LLC                                  391,230             310,164
    148      18-34057   Weston Inn SCC LLC                                     418,990             390,617
    149      18-34061   Windcrest SCC LLC                                      595,105             576,325
    150      18-34063   Wurzbach SCC LLC                                       579,364             472,707
    151      18-33987   Alief SCC LLC                                           14,637               6,169
    152      18-33989   Bandera SCC LLC                                          4,769              13,804
    153      18-33992   Baytown SCC LLC                                               8                822
    154      18-34006   Capitol SCC LLC                                          1,857               2,364
    155      18-34010   Cedar Bayou SCC LLC                                      1,457               6,258
    156      18-34049   La Hacienda SCC LLC                                        538              19,165
    157      18-34066   Mill Forest Road SCC LLC                                 7,760               7,907
    158      18-34068   Mystic Park SCC LLC                                     18,018               2,454
    159      18-34072   Pasadena SCC LLC                                        18,680              32,115
   Case 18-33967-bjh11 Doc 2562 Filed 02/24/20           Entered 02/24/20 13:10:38      Page 8 of 16
                                   Senior Care Centers, LLC
                                  Deposits and Withdrawals
                                  As of November 30, 2019



Company #    Case #     Legal Entity Name                               Receipts        Disbursements
    160      18-34000   Presidential SCC LLC                                     100            20,298
    161      18-34001   Riverside SCC LLC                                     22,259               692
    162      18-34039   South Oaks SCC LLC                                          8           34,802
    163      18-34055   West Oaks SCC LLC                                        100            20,534
    164      18-34062   Windmill SCC LLC                                         150             8,532
    165      18-34076   PM Management - Allen NC LLC                         558,369           437,461
    166      18-34077   PM Management - Babcock NC LLC                        24,935            43,313
    167      18-34078   PM Management - Cedar Park NC LLC                        275            60,159
    168      18-34079   PM Management - Corpus Christi NC II LLC                   50            1,246
    169      18-34080   PM Management - Corpus Christi NC III LLC              7,228               468
    170      18-34081   PM Management - Corsicana NC II LLC                    2,027            33,512
    171      18-34082   PM Management - Corsicana NC III LLC                     -               1,030
    172      18-34083   PM Management - Corsicana NC LLC                         -              30,126
    173      18-34084   PM Management - Denison NC LLC                       528,661           519,352
    174      18-34085   PM Management - El Paso I NC LLC                       7,368             5,762
    175      18-34086   PM Management - Fredericksburg NC LLC                599,017           453,809
    176      18-34087   PM Management - Frisco NC LLC                          3,656           168,061
    177      18-33979   PM Management - Garland NC LLC                       362,373           355,925
    179      18-33980   PM Management - Golden Triangle NC I LLC              10,314            43,131
    180      18-33981   PM Management - Golden Triangle NC II LLC                377           104,278
    181      18-33982   PM Management - Golden Triangle NC III LLC               -               9,207
    182      18-33983   PM Management - Golden Triangle NC IV LLC                -                  16
    183      18-33984   PM Management - Killeen I NC LLC                     558,337           492,083
    184      18-33985   PM Management - Killeen II NC LLC                    934,161           792,983
    185      18-33986   PM Management - Killeen III NC LLC                   427,602           427,072
    186      18-33988   PM Management - Lewisville NC LLC                    504,867           402,264
    187      18-33990   PM Management - New Braunfels NC LLC                  18,020            23,058
    188      18-33991   PM Management - Park Valley NC LLC                     3,079            47,564
    190      18-33995   PM Management - Portland NC LLC                          814             3,149
    191      18-33998   PM Management - San Antonio NC LLC                    43,097            31,085
    193      18-34009   Ruston SCC LLC                                         8,914               116
    194      18-34004   Bradford SCC LLC                                           50              117
    195      18-33999   Booker SCC LLC                                           200                72
    196      18-34014   Colonial SCC LLC                                         125                99
    198      18-34042   Springlake SCC LLC                                       -               1,153
    199      18-34069   Normandie SCC LLC                                        -                 939
    200      18-34003   Bossier SCC LLC                                        1,228             1,110
    201      18-34034   Shreveport SCC LLC                                     1,355               247
    202      18-33976   Redoak SCC LLC                                       852,320           517,849
    203      18-34022   Gamble Hospice Care Central, LLC                       3,534            36,677
    204      18-34025   Gamble Hospice Care Northeast, LLC                    67,797            67,887
    205      18-34027   Gamble Hospice Care Northwest , LLC                   18,114            55,594
    206      18-34045   Hunters Pond SCC LLC                                 205,488           235,002
    207      18-34012   Clear Brook SCC LLC                                  574,651           416,069
    208      18-34074   Pecan Valley SCC LLC                                 282,438           199,914
    209      18-34059   Westover Hills SCC LLC                               300,017           225,996
    210      18-34024   SCC Socorro LLC                                            50            8,309
    211      18-34029   Gamble Hospice Care of Cenla, LLC                      1,569            32,151
    215      18-34051   Valley Grande SCC LLC                                607,026           576,460
    216      18-33978   Stonegate SCC LLC                                    657,398           551,262
    217      18-33974   Holland Lake SCC LLC                                 456,043           369,293
    306      18-33993   PM Management - Pflugerville AL LLC                        15            1,000
    307      18-33994   PM Management - Portland AL LLC                       50,251            62,193
    308      18-33997   PM Management - Round Rock AL LLC                    319,047           220,180
    309      19-30254   PM Management - San Antonio AL LLC                       -                 574
   Case 18-33967-bjh11 Doc 2562 Filed 02/24/20             Entered 02/24/20 13:10:38    Page 9 of 16
                                   Senior Care Centers, LLC
                                  Deposits and Withdrawals
                                  As of November 30, 2019



Company #    Case #     Legal Entity Name                                  Receipts     Disbursements
    310      18-34041   Springlake ALF SCC LLC                                     -                 16
             19-30249   PM Management - Portfolio   V NC, LLC                      -                -
             19-30250   PM Management - Portfolio   VI NC LLC                      -                -
             19-30251   PM Management - Portfolio   VII NC LLC                     -                -
             19-30252   PM Management - Portfolio   VIII NC LLC                    -                -
             19-30253   PM Management - Portfolio   IX NC LLC                      -                -
             19-30261   San Antonio SCC, LLC                                       -                -
   Total                                                               $   27,782,823   $   33,779,920
                                   Case 18-33967-bjh11 Doc 2562 Filed 02/24/20                                  Entered 02/24/20 13:10:38                      Page 10 of 16
                                                                                             Senior Care Centers, LLC
                                                                                            Accounts Receivables Aging
                                                                                             As of November 30, 2019



                                                                                                                Days Outstanding
Description                  Current       over 30      over 60      over 90     over 120      over 150    over 180      over 210    over 240     over 270      over 300    over 330       over 360       Balance


Patient Service A/R        $19,818,139   $10,631,068   $3,113,066   $2,986,466   $2,851,308   $2,045,668   $3,346,737   $3,997,496   $5,517,020   $3,772,140   $4,569,200   $3,526,649   $167,904,074   $234,079,030

Other Non-Patient A/R                                                                                                                                                                                     12,491,790

Reserves and Other Reconciling Items                                                                                                                                                                    (187,663,643)

Accounts Receivable, Net                                                                                                                                                                                 $58,907,177
                          Case 18-33967-bjh11 Doc 2562 Filed 02/24/20              Entered 02/24/20 13:10:38      Page 11 of 16

                                                                 Senior Care Centers, LLC
                                                                  Accounts Payable Aging
                                                                 As of November 30, 2019



                                                                                        Days Outstanding
              Description                       Current              1 To 30        31 To 60        61 To 90           Over 90       Balance

AP Sub ledger*                                  $3,035,536              $896,266      $775,812         $171,398         $5,426,001   $10,305,013

Pre-Petition and Other Reconciling Items                                                                                             $26,956,061

Accounts Payable                                                                                                                     $37,261,074

* Note: Substantial portion of the vendor risk is protected by pre-payment.
                                                         Case 18-33967-bjh11 Doc 2562 Filed 02/24/20                                                                                         Entered 02/24/20 13:10:38                                                     Page 12 of 16
                                                                                                                                                                    Senior Care Centers, LLC
                                                                                                                                                                      Bank Reconciliations
                                                                                                                                                                    As of November 30, 2019


Company #   Legal Entity Name                            Account Description        Beginning Stmnt Bal: GL Account Balance: Bank Deposits Cleared (+): Deposits in Transit (-): Bank Checks Cleared (-): Outstanding Checks (+): Bank Ending Bal - Calc'd: GL Ending Bal - Calc'd: Bank Ending Bal - Stmt: GL Ending Bal - Stmt: Bank Bal Difference: GL Difference:
   025      Senior Care Centers, LLC                     HUD CONCENTRATION ACCOUNT           $16,179,071         $15,566,947                 $13,304,953             $1,124,781               $14,989,705                  $52,154            $14,494,320             $14,494,320              $14,494,320           $14,494,320                   $0             $0
   025      Senior Care Centers, LLC                     SCC OPERATING ACCT-BOT                 $422,227            $187,302                    $182,115                 $1,076                  $418,116                       $0               $186,226                $186,226                 $186,226              $186,226                   $0             $0
   025      Senior Care Centers, LLC                     SCC OPERATING ACCT-PB                $5,423,940          $1,085,413                 $15,934,478                $72,961               $20,104,919                 $241,048             $1,253,500              $1,253,500               $1,253,500            $1,253,500                   $0             $0
   050      Senior Care Center Management LLC            PB SCCM ACCTS PAY                            $0         ($6,201,331)                $12,903,329             $6,156,765               $12,903,329              $13,738,415                      $0             $1,380,319                        $0                   $0                   $0     $1,380,319
   050      Senior Care Center Management LLC            PB SCCM OPER ACCT                            $0             $60,070                    $114,993                $60,070                  $114,993                       $0                      $0                      $0                       $0                   $0                   $0             $0
   094      Senior Rehab Solutions LLC                   PB Rehab Services ACCT PAY                   $0                  $0                          $0                     $0                        $0                       $0                      $0                      $0                       $0                   $0                   $0             $0
   094      Senior Rehab Solutions LLC                   PB Rehab Services OP                         $0                  $0                          $0                     $0                        $0                       $0                      $0                      $0                       $0                   $0                   $0             $0
   095      Harden Pharmacy LLC                          MBSFT OPER ACCT                              $0                  $0                          $0                     $0                        $0                       $0                      $0                      $0                       $0                   $0                   $0             $0
   096      Senior Rehab Solutions North Louisiana LLC   SRS NL ACCTS PAY                             $0                  $0                          $0                     $0                        $0                       $0                      $0                      $0                       $0                   $0                   $0             $0
   096      Senior Rehab Solutions North Louisiana LLC   SRS NL OPER ACCT                             $0                  $0                          $0                     $0                        $0                       $0                      $0                      $0                       $0                   $0                   $0             $0
   099      Harden Pharmacy LLC                          MBS ACCTS PAY                              $522                $522                          $0                     $0                        $0                       $0                    $522                    $522                     $522                 $522                   $0             $0
   099      Harden Pharmacy LLC                          MBS OPER ACCT                                $0                  $0                          $0                     $0                        $0                       $0                      $0                      $0                       $0                   $0                   $0             $0
   100      Senior Rehab Solutions LLC                   PB SRS ACCTS PAY                             $0            ($14,172)                 $2,919,164                 $8,873                $2,919,164                  $23,044                      $0                      $0                       $0                   $0                   $0             $0
   100      Senior Rehab Solutions LLC                   PB SRS PAYRL ACCT                            $0                 ($0)                   $621,163                     $0                  $621,163                       $0                      $0                      $0                       $0                   $0                   $0             $0
   101      RW SCC LLC                                   PB RW ACCTS PAY                              $0            ($72,915)                   $421,276                 $3,191                  $421,276                  $76,106                      $0                      $0                       $0                   $0                   $0             $0
   101      RW SCC LLC                                   PB RW OPER ACCT                              $0                  $0                    $479,453                     $0                  $479,453                       $0                      $0                      $0                       $0                   $0                   $0             $0
   103      Fairpark SCC LLC                             PB FP ACCTS PAY                              $0            ($23,525)                   $264,594                $12,858                  $264,594                  $36,383                      $0                      $0                       $0                   $0                   $0             $0
   103      Fairpark SCC LLC                             PB FP OPER ACCT                          $2,000            ($95,840)                   $293,023                     $0                  $295,023                  $95,840                      $0                      $0                       $0                   $0                   $0             $0
   104      Crestwood SCC LLC                            PB CW ACCTS PAY                              $0            ($63,739)                   $368,463                   $844                  $368,463                  $64,583                      $0                      $0                       $0                   $0                   $0             $0
   104      Crestwood SCC LLC                            PB CW OPER ACCT                          $6,170              $9,235                    $413,166                     $0                  $410,101                       $0                  $9,235                  $9,235                  $9,235                $9,235                   $0             $0
   105      Rowlett SCC LLC                              PB RL ACCTS PAY                              $0            ($65,465)                   $522,154                $16,121                  $522,154                  $81,586                      $0                      $0                       $0                   $0                   $0             $0
   105      Rowlett SCC LLC                              PB RL OPER ACCT                          $1,825                  $0                    $623,848                     $0                  $625,673                       $0                      $0                      $0                       $0                   $0                   $0             $0
   106      HG SCC LLC                                   PB HG ACCTS PAY                              $0            ($31,187)                   $192,788                     $0                  $192,788                  $31,187                      $0                      $0                       $0                   $0                   $0             $0
   106      HG SCC LLC                                   PB HG OPER ACCT                          $4,492                  $0                    $289,533                     $0                  $294,025                       $0                      $0                      $0                       $0                   $0                   $0             $0
   107      Mullican SCC LLC                             PB ML ACCTS PAY                              $0           ($101,055)                   $260,707                $11,393                  $260,707                 $112,447                      $0                      $0                       $0                   $0                   $0             $0
   107      Mullican SCC LLC                             PB ML OPER ACCT                            $960                  $0                    $456,950                     $0                  $457,910                       $0                      $0                      $0                       $0                   $0                   $0             $0
   108      Lakepointe SCC LLC                           PB LP ACCTS PAY                              $0           ($117,988)                   $558,654               $466,815                  $558,654                 $584,804                      $0                      $0                       $0                   $0                   $0             $0
   108      Lakepointe SCC LLC                           PB LP OPER ACCT                              $0                  $0                    $837,656                     $0                  $837,656                       $0                      $0                      $0                       $0                   $0                   $0             $0
   110      Beltline SCC LLC                             PB BL ACCTS PAY                              $0            ($17,746)                   $316,317                $23,522                  $316,317                  $41,268                      $0                      $0                       $0                   $0                   $0             $0
   110      Beltline SCC LLC                             PB BL OPER ACCT                              $0                  $0                    $433,766                     $0                  $433,766                       $0                      $0                      $0                       $0                   $0                   $0             $0
   111      Whitesboro SCC LLC                           PB WB ACCTS PAY                              $0            ($46,949)                   $248,492                     $0                  $248,492                  $46,949                      $0                      $0                       $0                   $0                   $0             $0
   111      Whitesboro SCC LLC                           PB WB OPER ACCT                              $0              $2,499                    $392,583                     $0                  $390,084                       $0                  $2,499                  $2,499                  $2,499                $2,499                   $0             $0
   112      Pleasantmanor SCC LLC                        PB PM ACCTS PAY                              $0            ($72,589)                   $305,532                 $2,984                  $305,532                  $75,573                      $0                      $0                       $0                   $0                   $0             $0
   112      Pleasantmanor SCC LLC                        PB PM OPER ACCT                              $0                  $0                    $353,577                     $0                  $353,577                       $0                      $0                      $0                       $0                   $0                   $0             $0
   113      Vintage SCC LLC                              PB VT ACCTS PAY                              $0            ($56,171)                   $510,623                $34,214                  $510,623                  $90,385                      $0                      $0                       $0                   $0                   $0             $0
   113      Vintage SCC LLC                              PB VT OPER ACCT                          $2,832                $123                    $770,927                     $0                  $773,636                       $0                    $123                    $123                     $123                 $123                   $0             $0
   114      Brinker SCC LLC                              PB BR ACCTS PAY                              $0            ($90,779)                   $589,230                 $8,884                  $589,230                  $99,662                      $0                      $0                       $0                   $0                   $0             $0
   114      Brinker SCC LLC                              PB BR OPER ACCT                          $8,228              $8,265                    $754,945                     $0                  $754,908                       $0                  $8,265                  $8,265                  $8,265                $8,265                   $0             $0
   115      Park Bend SCC LLC                            PB PB ACCTS PAY                              $0            ($74,029)                   $467,970               $419,190                  $467,970                 $493,218                      $0                      $0                       $0                   $0                   $0             $0
   115      Park Bend SCC LLC                            PB PB OPER ACCT                              $0                  $0                    $612,761                     $0                  $612,761                       $0                      $0                      $0                       $0                   $0                   $0             $0
   116      Stonebridge SCC LLC                          PB SB ACCTS PAY                              $0            ($51,961)                   $355,574                     $0                  $355,574                  $51,961                      $0                      $0                       $0                   $0                   $0             $0
   116      Stonebridge SCC LLC                          PB SB OPER ACCT                              $0                  $0                    $422,960                     $0                  $422,960                       $0                      $0                      $0                       $0                   $0                   $0             $0
   118      Hearthstone SCC LLC                          PB HS ACCTS PAY                              $0            ($78,203)                   $396,543                     $0                  $396,543                  $78,203                      $0                      $0                       $0                   $0                   $0             $0
   118      Hearthstone SCC LLC                          PB HS OPER ACCT                          $1,222                  $0                    $354,137                     $0                  $355,359                       $0                      $0                      $0                       $0                   $0                   $0             $0
   119      Sagebrook SCC LLC                            PB SG ACCTS PAY                              $0            ($81,312)                   $428,390                 $4,126                  $428,390                  $85,438                      $0                      $0                       $0                   $0                   $0             $0
   119      Sagebrook SCC LLC                            PB SG OPER ACCT                         $18,814              $2,543                    $592,933                     $0                  $609,204                       $0                  $2,543                  $2,543                  $2,543                $2,543                   $0             $0
   120      Hill Country SCC LLC                         PB HC ACCTS PAY                              $0            ($47,510)                     $1,196                     $0                    $1,196                  $47,510                      $0                      $0                       $0                   $0                   $0             $0
   120      Hill Country SCC LLC                         PB HC OPER ACCT                              $0                  $0                      $6,934                     $0                    $6,934                       $0                      $0                      $0                       $0                   $0                   $0             $0
   121      Jacksonville SCC LLC                         PB JV ACCTS PAY                              $0            ($33,300)                     $1,473                 $2,340                    $1,473                  $35,640                      $0                      $0                       $0                   $0                   $0             $0
   121      Jacksonville SCC LLC                         PB JV OPER ACCT                              $0                  $0                        $272                     $0                      $272                       $0                      $0                      $0                       $0                   $0                   $0             $0
   122      Midland SCC LLC                              PB MD ACCTS PAY                           ($411)           ($71,253)                     $7,198                 $1,515                    $6,786                  $72,768                      $0                      $0                       $0                   $0                   $0             $0
   122      Midland SCC LLC                              PB MD OPER ACCT                              $0                  $0                         $41                     $0                       $41                       $0                      $0                      $0                       $0                   $0                   $0             $0
   123      Pecan Tree SCC LLC                           PB PT ACCTS PAY                              $0            ($59,269)                     $3,640                 $1,101                    $3,640                  $60,370                      $0                      $0                       $0                   $0                   $0             $0
   123      Pecan Tree SCC LLC                           PB PT OPER ACCT                              $0                  $0                      $1,612                     $0                    $1,612                       $0                      $0                      $0                       $0                   $0                   $0             $0
   124      San Angelo SCC LLC                           PB SA ACCTS PAY                              $0           ($121,473)                    $22,222                     $0                   $25,954                 $117,740                 ($3,733)                ($3,733)                ($3,733)              ($3,733)                  $0             $0
   124      San Angelo SCC LLC                           PB SA OPER ACCT                              $0                  $0                        $500                     $0                      $500                       $0                      $0                      $0                       $0                   $0                   $0             $0
   128      Stallings Court SCC LLC                      PB SC ACCTS PAY                              $0            ($38,303)                   $303,352                   $366                  $303,352                  $38,669                      $0                      $0                       $0                   $0                   $0             $0
   128      Stallings Court SCC LLC                      PB SC OPER ACCT                              $0                  $0                    $445,416                     $0                  $445,416                       $0                      $0                      $0                       $0                   $0                   $0             $0
   129      Mission SCC LLC                              PB MI ACCTS PAY                              $0            ($84,144)                   $531,603                     $0                  $531,603                  $84,144                      $0                      $0                       $0                   $0                   $0             $0
   129      Mission SCC LLC                              PB MI OPER ACCT                              $0                  $0                    $652,467                     $0                  $652,467                       $0                      $0                      $0                       $0                   $0                   $0             $0
   130      Community SCC LLC                            PB CM ACCTS PAY                              $0            ($77,496)                   $385,449                     $0                  $385,449                  $77,496                      $0                      $0                       $0                   $0                   $0             $0
   130      Community SCC LLC                            PB CM OPER ACCT                         $16,318                  $0                    $491,518                     $0                  $507,836                       $0                      $0                      $0                       $0                   $0                   $0             $0
   131      Onion Creek SCC LLC                          PB OC ACCTS PAY                              $0            ($63,507)                     $4,233                     $0                    $4,233                  $63,507                      $0                      $0                       $0                   $0                   $0             $0
   131      Onion Creek SCC LLC                          PB OC OPER ACCT                              $0                  $0                      $1,027                     $0                    $1,027                       $0                      $0                      $0                       $0                   $0                   $0             $0
   132      Hewitt SCC LLC                               PB HW ACCTS PAY                              $0           ($170,892)                   $412,406                   $498                  $412,406                 $171,390                      $0                      $0                       $0                   $0                   $0             $0
   132      Hewitt SCC LLC                               PB HW OPER ACCT                              $0                  $0                    $524,362                     $0                  $524,362                       $0                      $0                      $0                       $0                   $0                   $0             $0
   135      Green Oaks SCC LLC                           PB GO ACCTS PAY                              $0           ($148,586)                   $482,881                 $1,235                  $482,881                 $149,821                      $0                      $0                       $0                   $0                   $0             $0
   135      Green Oaks SCC LLC                           PB GO OPER ACCT                          $5,418                  $0                    $725,175                     $0                  $730,593                       $0                      $0                      $0                       $0                   $0                   $0             $0
   136      Crowley SCC LLC                              PB CR ACCTS PAY                              $0            ($75,732)                   $414,511                   $236                  $414,511                  $75,967                      $0                      $0                       $0                   $0                   $0             $0
   136      Crowley SCC LLC                              PB CR OPER ACCT                          $1,398                  $0                    $498,287                     $0                  $499,685                       $0                      $0                      $0                       $0                   $0                   $0             $0
   137      Harbor Lakes SCC LLC                         PB HL ACCTS PAY                              $0           ($107,540)                   $444,721                   $534                  $444,721                 $108,074                      $0                      $0                       $0                   $0                   $0             $0
   137      Harbor Lakes SCC LLC                         PB HL OPER ACCT                              $0                  $0                    $571,680                     $0                  $571,680                       $0                      $0                      $0                       $0                   $0                   $0             $0
   138      Brownwood SCC LLC                            BW ACCTS PAY                                 $0            ($61,761)                   $316,333                     $0                  $316,333                  $61,761                      $0                      $0                       $0                   $0                   $0             $0
   138      Brownwood SCC LLC                            BW OPER ACCT                                 $0                  $0                    $342,043                     $0                  $342,043                       $0                      $0                      $0                       $0                   $0                   $0             $0
   139      SCC Edinburg LLC                             EB ACCTS PAY                                 $0            ($84,506)                   $435,558                     $0                  $435,558                  $84,506                      $0                      $0                       $0                   $0                   $0             $0
   139      SCC Edinburg LLC                             EB OPER ACCT                             $4,746             $10,488                    $512,029                     $0                  $506,287                       $0                 $10,488                $10,488                  $10,488               $10,488                   $0             $0
   140      Corpus Christi SCC LLC                       CC ACCTS PAY                                 $0            ($58,725)                   $417,683                     $0                  $417,683                  $58,725                      $0                      $0                       $0                   $0                   $0             $0
   140      Corpus Christi SCC LLC                       CC OPER ACCT                             $1,799                  $0                    $432,573                     $0                  $434,372                       $0                      $0                      $0                       $0                   $0                   $0             $0
   141      Marlandwood East SCC LLC                     ME ACCTS PAY                                 $0            ($40,505)                   $374,419                     $0                  $374,419                  $40,505                      $0                      $0                       $0                   $0                   $0             $0
   141      Marlandwood East SCC LLC                     ME OPER ACCT                                 $0                  $0                    $565,758                     $0                  $565,758                       $0                      $0                      $0                       $0                   $0                   $0             $0
   142      Marlandwood West SCC LLC                     MW ACCTS PAY                                 $0            ($61,662)                   $349,476                     $0                  $349,476                  $61,662                      $0                      $0                       $0                   $0                   $0             $0
   142      Marlandwood West SCC LLC                     MW OPER ACCT                                 $0                  $0                    $398,443                     $0                  $398,443                       $0                      $0                      $0                       $0                   $0                   $0             $0
   143      Meadow Creek SCC LLC                         MC ACCTS PAY                                 $0            ($49,770)                   $299,147                   $554                  $299,147                  $50,325                      $0                      $0                       $0                   $0                   $0             $0
   143      Meadow Creek SCC LLC                         MC OPER ACCT                                 $0                  $0                    $448,384                     $0                  $448,384                       $0                      $0                      $0                       $0                   $0                   $0             $0
   145      Round Rock SCC LLC                           RR ACCTS PAY                                 $0            ($70,241)                   $609,579                     $0                  $609,579                  $70,241                      $0                      $0                       $0                   $0                   $0             $0
   145      Round Rock SCC LLC                           RR OPER ACCT                                 $0                  $0                    $583,554                     $0                  $583,554                       $0                      $0                      $0                       $0                   $0                   $0             $0
   146      Summer Regency SCC LLC                       SR ACCTS PAY                                 $0            ($51,373)                   $395,044                     $0                  $395,044                  $51,373                      $0                      $0                       $0                   $0                   $0             $0
   146      Summer Regency SCC LLC                       SR OPER ACCT                             $1,757              $8,889                    $683,966                     $0                  $676,834                       $0                  $8,889                  $8,889                  $8,889                $8,889                   $0             $0
   147      Western Hills SCC LLC                        WH ACCTS PAY                                 $0            ($66,261)                   $310,048                     $0                  $310,048                  $66,261                      $0                      $0                       $0                   $0                   $0             $0
   147      Western Hills SCC LLC                        WH OPER ACCT                                 $0                  $0                    $391,230                     $0                  $391,230                       $0                      $0                      $0                       $0                   $0                   $0             $0
   148      Weston Inn SCC LLC                           WI ACCTS PAY                                 $0           ($116,350)                   $389,938                     $0                  $389,938                 $116,350                      $0                      $0                       $0                   $0                   $0             $0
   148      Weston Inn SCC LLC                           WI OPER ACCT                                 $0                  $0                    $418,990                     $0                  $418,990                       $0                      $0                      $0                       $0                   $0                   $0             $0
   149      Windcrest SCC LLC                            WC ACCTS PAY                                 $0            ($89,583)                   $576,325                     $0                  $576,325                  $89,583                      $0                      $0                       $0                   $0                   $0             $0
   149      Windcrest SCC LLC                            WC OPER ACCT                                 $0                  $0                    $595,105                     $0                  $595,105                       $0                      $0                      $0                       $0                   $0                   $0             $0
   150      Wurzbach SCC LLC                             WZ ACCTS PAY                                 $0            ($75,487)                   $470,821                     $0                  $470,821                  $75,487                      $0                      $0                       $0                   $0                   $0             $0
   150      Wurzbach SCC LLC                             WZ OPER ACCT                             $9,963                  $0                    $579,364                     $0                  $589,327                       $0                      $0                      $0                       $0                   $0                   $0             $0
   151      Alief SCC LLC                                AL ACCTS PAY                               ($44)          ($120,222)                     $6,139                     $0                    $6,094                 $120,222                      $0                      $0                       $0                   $0                   $0             $0
   151      Alief SCC LLC                                AL OPER ACCT                                 $0                  $0                     $14,672                     $0                   $14,672                       $0                      $0                      $0                       $0                   $0                   $0             $0
   152      Bandera SCC LLC                              BD ACCTS PAY                                 $0            ($63,942)                    $13,729                     $0                   $13,729                  $63,942                      $0                      $0                       $0                   $0                   $0             $0
   152      Bandera SCC LLC                              BD OPER ACCT                                 $0                  $0                      $4,844                     $0                    $4,844                       $0                      $0                      $0                       $0                   $0                   $0             $0
   153      Baytown SCC LLC                              BT ACCTS PAY                                 $0            ($63,106)                       $746                     $0                      $746                  $63,106                      $0                      $0                       $0                   $0                   $0             $0
   153      Baytown SCC LLC                              BT OPER ACCT                                 $0                  $0                         $83                     $0                       $83                       $0                      $0                      $0                       $0                   $0                   $0             $0
   154      Capitol SCC LLC                              CP ACCTS PAY                                 $0            ($32,586)                       $282                 $1,144                    $1,427                  $32,586                 ($1,144)                ($1,144)                ($1,144)              ($1,144)                  $0             $0
   154      Capitol SCC LLC                              CP OPER ACCT                                 $0                  $0                      $1,070                     $0                    $1,070                       $0                      $0                      $0                       $0                   $0                   $0             $0
   155      Cedar Bayou SCC LLC                          CB ACCTS PAY                                 $0            ($29,728)                     $6,168                     $0                    $6,168                  $29,728                      $0                      $0                       $0                   $0                   $0             $0
   155      Cedar Bayou SCC LLC                          CB OPER ACCT                                 $0                  $0                      $1,547                     $0                    $1,547                       $0                      $0                      $0                       $0                   $0                   $0             $0
   156      La Hacienda SCC LLC                          LH ACCTS PAY                                 $0            ($97,799)                    $19,090                     $0                   $19,090                  $97,799                      $0                      $0                       $0                   $0                   $0             $0
                                                         Case 18-33967-bjh11 Doc 2562 Filed 02/24/20                                                                                  Entered 02/24/20 13:10:38                                                      Page 13 of 16
                                                                                                                                                             Senior Care Centers, LLC
                                                                                                                                                               Bank Reconciliations
                                                                                                                                                             As of November 30, 2019


Company #   Legal Entity Name                            Account Description   Beginning Stmnt Bal: GL Account Balance: Bank Deposits Cleared (+): Deposits in Transit (-): Bank Checks Cleared (-): Outstanding Checks (+): Bank Ending Bal - Calc'd: GL Ending Bal - Calc'd: Bank Ending Bal - Stmt: GL Ending Bal - Stmt: Bank Bal Difference: GL Difference:
   156      La Hacienda SCC LLC                          LH OPER ACCT                         $296                  $14                       $538                      $0                     $821                       $0                      $14                     $14                      $14                   $14                  $0             $0
   157      Mill Forest Road SCC LLC                     MF ACCTS PAY                           $0            ($146,336)                    $7,832                      $0                   $7,832                 $146,336                       $0                      $0                       $0                    $0                  $0             $0
   157      Mill Forest Road SCC LLC                     MF OPER ACCT                           $0                   $0                     $7,835                      $0                   $7,835                       $0                       $0                      $0                       $0                    $0                  $0             $0
   158      Mystic Park SCC LLC                          MP ACCTS PAY                           $0             ($38,419)                    $2,379                      $0                   $2,379                  $38,419                       $0                      $0                       $0                    $0                  $0             $0
   158      Mystic Park SCC LLC                          MP OPER ACCT                           $0                 $209                    $18,094                    $209                  $18,094                       $0                       $0                      $0                       $0                    $0                  $0             $0
   159      Pasadena SCC LLC                             PD ACCTS PAY                           $0            ($104,162)                   $31,444                    $316                  $32,035                 $103,887                    ($591)                  ($591)                   ($591)                ($591)                 $0             $0
   159      Pasadena SCC LLC                             PD OPER ACCT                           $0                   $0                    $18,680                      $0                  $18,680                       $0                       $0                      $0                       $0                    $0                  $0             $0
   160      Presidential SCC LLC                         PS ACCTS PAY                      ($1,234)           ($109,425)                   $20,869                      $0                  $20,223                 $108,837                    ($589)                  ($589)                   ($589)                ($589)                 $0             $0
   160      Presidential SCC LLC                         PS OPER ACCT                           $0                   $0                       $175                      $0                     $175                       $0                       $0                      $0                       $0                    $0                  $0             $0
   161      Riverside SCC LLC                            RS ACCTS PAY                           $0             ($76,484)                      $617                  $2,187                     $617                  $78,671                       $0                      $0                       $0                    $0                  $0             $0
   161      Riverside SCC LLC                            RS OPER ACCT                           $0                   $0                    $22,334                      $0                  $22,334                       $0                       $0                      $0                       $0                    $0                  $0             $0
   162      South Oaks SCC LLC                           SO ACCTS PAY                           $0            ($113,270)                   $31,501                    $461                  $34,726                 $110,506                  ($3,225)                ($3,225)                ($3,225)              ($3,225)                  $0             $0
   162      South Oaks SCC LLC                           SO OPER ACCT                           $0                   $0                        $75                      $0                      $75                       $0                       $0                      $0                       $0                    $0                  $0             $0
   163      West Oaks SCC LLC                            WO ACCTS PAY                      ($5,471)            ($88,398)                   $25,930                      $0                  $20,459                  $88,398                       $0                      $0                       $0                    $0                  $0             $0
   163      West Oaks SCC LLC                            WO OPER ACCT                           $0                   $0                       $175                      $0                     $175                       $0                       $0                      $0                       $0                    $0                  $0             $0
   164      Windmill SCC LLC                             WM ACCTS PAY                           $0             ($43,151)                    $8,457                      $0                   $8,457                  $43,151                       $0                      $0                       $0                    $0                  $0             $0
   164      Windmill SCC LLC                             WM OPER ACCT                         $917                 $122                       $150                      $0                     $944                       $0                     $122                    $122                     $122                  $122                  $0             $0
   165      PM Management - Allen NC LLC                 VGA ACCTS PAY                          $0            ($589,438)                  $559,178                    $356                 $559,178                 $589,794                       $0                      $0                       $0                    $0                  $0             $0
   165      PM Management - Allen NC LLC                 VGA OPER ACCT                     $15,119                ($482)                  $558,369                      $0                 $573,488                     $482                       $0                      $0                       $0                    $0                  $0             $0
   166      PM Management - Babcock NC LLC               MV ACCTS PAY                           $0            ($116,749)                   $41,937                  $6,713                  $43,296                 $122,103                  ($1,359)                ($1,359)                ($1,359)              ($1,359)                  $0             $0
   166      PM Management - Babcock NC LLC               MV OPER ACCT                     $240,448             $223,430                    $24,935                      $0                  $41,953                       $0                $223,430                $223,430                 $223,430             $223,430                    $0             $0
   167      PM Management - Cedar Park NC LLC            CWC ACCTS PAY                          $0             ($60,330)                   $60,139                      $0                  $60,139                  $60,330                       $0                      $0                       $0                    $0                  $0             $0
   167      PM Management - Cedar Park NC LLC            CWC OPER ACCT                      $4,523               $2,161                       $275                      $0                   $2,637                       $0                   $2,161                  $2,161                  $2,161                $2,161                   $0             $0
   168      PM Management - Corpus Christi NC II LLC     RVR ACCTS PAY                          $0             ($30,468)                    $1,229                    $117                   $1,229                  $30,585                       $0                      $0                       $0                    $0                  $0             $0
   168      PM Management - Corpus Christi NC II LLC     RVR OPER ACCT                          $0                   $0                        $50                      $0                      $50                       $0                       $0                      $0                       $0                    $0                  $0             $0
   169      PM Management - Corpus Christi NC III LLC    WW ACCTS PAY                           $0             ($19,547)                      $422                      $0                     $451                  $19,518                     ($29)                   ($29)                    ($29)                 ($29)                 $0             $0
   169      PM Management - Corpus Christi NC III LLC    WW OPER ACCT                           $0                   $0                     $7,244                      $0                   $7,244                       $0                       $0                      $0                       $0                    $0                  $0             $0
   170      PM Management - Corsicana NC II LLC          HO ACCTS PAY                           $0             ($80,482)                   $33,352                      $0                  $33,479                  $80,356                    ($127)                  ($127)                   ($127)                ($127)                 $0             $0
   170      PM Management - Corsicana NC II LLC          HO OPER ACCT                           $0                   $0                     $2,059                      $0                   $2,059                       $0                       $0                      $0                       $0                    $0                  $0             $0
   171      PM Management - Corsicana NC III LLC         HOW ACCTS PAY                          $0             ($22,611)                    $1,014                    $105                   $1,014                  $22,716                       $0                      $0                       $0                    $0                  $0             $0
   171      PM Management - Corsicana NC III LLC         HOW OPER ACCT                          $0                   $0                        $16                      $0                      $16                       $0                       $0                      $0                       $0                    $0                  $0             $0
   172      PM Management - Corsicana NC LLC             CS ACCTS PAY                           $0             ($12,943)                   $30,110                    $271                  $30,110                  $13,214                       $0                      $0                       $0                    $0                  $0             $0
   172      PM Management - Corsicana NC LLC             CS OPER ACCT                      $14,098                   $0                        $16                      $0                  $14,114                       $0                       $0                      $0                       $0                    $0                  $0             $0
   173      PM Management - Denison NC LLC               HD ACCTS PAY                           $0            ($418,636)                  $520,132                $445,026                 $520,132                 $863,663                       $0                      $0                       $0                    $0                  $0             $0
   173      PM Management - Denison NC LLC               HD OPER ACCT                           $0                   $0                   $528,661                      $0                 $528,661                       $0                       $0                      $0                       $0                    $0                  $0             $0
   174      PM Management - El Paso I NC LLC             NE ACCTS PAY                       $2,449             ($88,236)                    $3,298                    $102                   $5,747                  $88,338                       $0                      $0                       $0                    $0                  $0             $0
   174      PM Management - El Paso I NC LLC             NE OPER ACCT                           $0                   $0                     $7,368                      $0                   $7,368                       $0                       $0                      $0                       $0                    $0                  $0             $0
   175      PM Management - Fredericksburg NC LLC        WCN ACCTS PAY                          $0            ($117,733)                  $739,127                      $0                 $739,127                 $117,733                       $0                      $0                       $0                    $0                  $0             $0
   175      PM Management - Fredericksburg NC LLC        WCN OPER ACCT                    $110,000             $115,078                   $599,017                      $0                 $593,939                       $0                $115,078                $115,078                 $115,078             $115,078                    $0             $0
   176      PM Management - Frisco NC LLC                VGF ACCTS PAY                          $0            ($516,382)                  $168,045                      $0                 $168,045                 $516,382                       $0                      $0                       $0                    $0                  $0             $0
   176      PM Management - Frisco NC LLC                VGF OPER ACCT                          $0                   $0                     $3,672                      $0                   $3,672                       $0                       $0                      $0                       $0                    $0                  $0             $0
   177      PM Management - Garland NC LLC               WPN ACCTS PAY                          $0            ($701,002)                  $353,557                 $14,286                 $353,557                 $715,288                       $0                      $0                       $0                    $0                  $0             $0
   177      PM Management - Garland NC LLC               WPN OPER ACCT                      $9,030                   $0                         $0                      $0                       $0                       $0                       $0                      $0                       $0                    $0                  $0             $0
   179      PM Management - Golden Triangle NC I LLC     SP ACCTS PAY                      ($7,639)            ($96,378)                   $48,572                      $0                  $43,116                  $94,195                  ($2,184)                ($2,184)                ($2,184)              ($2,184)                  $0             $0
   179      PM Management - Golden Triangle NC I LLC     SP OPER ACCT                           $0                   $0                    $10,314                      $0                  $10,314                       $0                       $0                      $0                       $0                    $0                  $0             $0
   180      PM Management - Golden Triangle NC II LLC    MO ACCTS PAY                           $0             ($77,993)                  $104,262                      $0                 $104,262                  $77,993                       $0                      $0                       $0                    $0                  $0             $0
   180      PM Management - Golden Triangle NC II LLC    MO OPER ACCT                           $0                   $0                       $377                      $0                     $377                       $0                       $0                      $0                       $0                    $0                  $0             $0
   181      PM Management - Golden Triangle NC III LLC   CG ACCTS PAY                       $6,288             ($33,836)                        $0                    $214                   $9,191                  $31,147                  ($2,903)                ($2,903)                ($2,903)              ($2,903)                  $0             $0
   181      PM Management - Golden Triangle NC III LLC   CG OPER ACCT                           $0                   $0                        $48                      $0                      $48                       $0                       $0                      $0                       $0                    $0                  $0             $0
   182      PM Management - Golden Triangle NC IV LLC    LA ACCTS PAY                           $0                ($913)                        $0                      $0                       $0                     $913                       $0                      $0                       $0                    $0                  $0             $0
   182      PM Management - Golden Triangle NC IV LLC    LA OPER ACCT                           $0                   $0                        $33                      $0                      $33                       $0                       $0                      $0                       $0                    $0                  $0             $0
   183      PM Management - Killeen I NC LLC             RW ACCTS PAY                           $0             ($33,793)                  $287,316                    $446                 $287,316                  $34,239                       $0                      $0                       $0                    $0                  $0             $0
   184      PM Management - Killeen II NC LLC            IO ACCTS PAY                           $0            ($543,507)                  $791,984                      $0                 $791,984                 $543,507                       $0                      $0                       $0                    $0                  $0             $0
   184      PM Management - Killeen II NC LLC            IO OPER ACCT                     $329,394             $470,572                   $934,161                      $0                 $792,983                       $0                $470,572                $470,572                 $470,572             $470,572                    $0             $0
   185      PM Management - Killeen III NC LLC           HC ACCTS PAY                           $0            ($393,492)                  $426,770                  $4,575                 $426,770                 $398,067                       $0                      $0                       $0                    $0                  $0             $0
   185      PM Management - Killeen III NC LLC           HC OPER ACCT                     $239,714             $240,243                   $427,602                      $0                 $427,072                       $0                $240,243                $240,243                 $240,243             $240,243                    $0             $0
   186      PM Management - Lewisville NC LLC            VR ACCTS PAY                           $0            ($357,115)                  $401,517                      $0                 $401,517                 $357,115                       $0                      $0                       $0                    $0                  $0             $0
   186      PM Management - Lewisville NC LLC            VR OPER ACCT                       $4,276              ($4,142)                  $504,867                      $0                 $509,143                   $4,142                       $0                      $0                       $0                    $0                  $0             $0
   187      PM Management - New Braunfels NC LLC         SI ACCTS PAY                           $0            ($121,113)                   $19,568                $439,593                  $19,568                 $560,706                       $0                      $0                       $0                    $0                  $0             $0
   187      PM Management - New Braunfels NC LLC         SI OPER ACCT                     $905,792             $900,753                    $18,020                      $0                  $23,058                       $0                $900,753                $900,753                 $900,753             $900,753                    $0             $0
   188      PM Management - Park Valley NC LLC           PV ACCTS PAY                           $0             ($46,769)                   $47,125                  $4,689                  $47,125                  $51,458                       $0                      $0                       $0                    $0                  $0             $0
   188      PM Management - Park Valley NC LLC           PV OPER ACCT                     $511,925             $467,440                     $3,079                      $0                  $47,564                       $0                $467,440                $467,440                 $467,440             $467,440                    $0             $0
   190      PM Management - Portland NC LLC              CP ACCTS PAY                           $0             ($24,957)                    $3,133                      $0                   $3,133                  $24,957                       $0                      $0                       $0                    $0                  $0             $0
   190      PM Management - Portland NC LLC              CP OPER ACCT                           $0                   $0                       $814                      $0                     $814                       $0                       $0                      $0                       $0                    $0                  $0             $0
   191      PM Management - San Antonio NC LLC           LKE SD ACCTS PAY                       $0             ($18,980)                   $31,052                      $0                  $31,052                  $18,980                       $0                      $0                       $0                    $0                  $0             $0
   191      PM Management - San Antonio NC LLC           LKE SD OPER ACCT                       $0                   $0                    $43,130                      $0                  $43,130                       $0                       $0                      $0                       $0                    $0                  $0             $0
   193      Ruston SCC LLC                               Rst Ap Acct                            $0             ($16,544)                       $99                  $3,511                      $99                  $20,055                       $0                      $0                       $0                    $0                  $0             $0
   193      Ruston SCC LLC                               Rst OperAcct                           $0               $2,837                     $8,931                  $2,837                   $8,931                       $0                       $0                      $0                       $0                    $0                  $0             $0
   194      Bradford SCC LLC                             BR ACCTS PAY                           $0             ($87,049)                      $101                      $0                     $101                  $87,049                       $0                      $0                       $0                    $0                  $0             $0
   194      Bradford SCC LLC                             BR OPER ACCT                           $0                   $0                        $66                      $0                      $66                       $0                       $0                      $0                       $0                    $0                  $0             $0
   195      Booker SCC LLC                               BK ACCTS PAY                           $0             ($18,213)                       $55                      $0                      $55                  $18,213                       $0                      $0                       $0                    $0                  $0             $0
   195      Booker SCC LLC                               BK OPER ACCT                           $0                   $0                       $216                      $0                     $216                       $0                       $0                      $0                       $0                    $0                  $0             $0
   196      Colonial SCC LLC                             CO ACCTS PAY                           $0             ($18,936)                       $83                      $0                      $83                  $18,936                       $0                      $0                       $0                    $0                  $0             $0
   196      Colonial SCC LLC                             CO OPER ACCT                           $0                   $0                       $141                      $0                     $141                       $0                       $0                      $0                       $0                    $0                  $0             $0
   198      Springlake SCC LLC                           SL ACCTS PAY                           $0             ($92,704)                    $1,137                      $0                   $1,137                  $92,704                       $0                      $0                       $0                    $0                  $0             $0
   198      Springlake SCC LLC                           SL OPER ACCT                           $0                   $0                        $16                      $0                      $16                       $0                       $0                      $0                       $0                    $0                  $0             $0
   199      Normandie SCC LLC                            NM ACCTS PAY                           $0             ($13,729)                      $923                      $0                     $923                  $13,729                       $0                      $0                       $0                    $0                  $0             $0
   199      Normandie SCC LLC                            NM OPER ACCT                           $0                   $0                        $16                      $0                      $16                       $0                       $0                      $0                       $0                    $0                  $0             $0
   200      Bossier SCC LLC                              BS ACCTS PAY                           $0             ($13,081)                    $1,094                      $0                   $1,094                  $13,081                       $0                      $0                       $0                    $0                  $0             $0
   200      Bossier SCC LLC                              BS OPER ACCT                           $0                   $0                     $1,228                      $0                   $1,228                       $0                       $0                      $0                       $0                    $0                  $0             $0
   201      Shreveport SCC LLC                           SP ACCTS PAY                           $0              ($9,131)                      $231                      $0                     $231                   $9,131                       $0                      $0                       $0                    $0                  $0             $0
   201      Shreveport SCC LLC                           SP OPER ACCT                           $0                   $0                     $1,371                      $0                   $1,371                       $0                       $0                      $0                       $0                    $0                  $0             $0
   202      Redoak SCC LLC                               PB RO ACCTS PAY                        $0            ($130,516)                  $514,574                      $0                 $514,574                 $130,516                       $0                      $0                       $0                    $0                  $0             $0
   202      Redoak SCC LLC                               PB RO OPER ACCT                    $2,058                   $0                   $852,320                      $0                 $854,378                       $0                       $0                      $0                       $0                    $0                  $0             $0
   203      Gamble Hospice Care Central, LLC             GCC ACCTS PAY                          $0              ($3,740)                   $33,173                  $3,569                  $33,173                   $7,309                       $0                      $0                       $0                    $0                  $0             $0
   203      Gamble Hospice Care Central, LLC             GCC OPER ACCT                          $0                   $0                        $39                      $0                      $39                       $0                       $0                      $0                       $0                    $0                  $0             $0
   204      Gamble Hospice Care Northeast, LLC           GNE ACCTS PAY                          $0              ($5,193)                   $65,704                  $3,178                  $65,704                   $8,371                       $0                      $0                       $0                    $0                  $0             $0
   204      Gamble Hospice Care Northeast, LLC           GNE OPER ACCT                          $0                   $0                    $65,619                      $0                  $65,619                       $0                       $0                      $0                       $0                    $0                  $0             $0
   205      Gamble Hospice Care Northwest , LLC          GHC NW ACCTS PAY                       $0              ($6,690)                   $55,589                    $133                  $55,589                   $6,823                       $0                      $0                       $0                    $0                  $0             $0
   205      Gamble Hospice Care Northwest , LLC          GHC NW OPER ACCT                       $0                   $0                    $18,118                      $0                  $18,118                       $0                       $0                      $0                       $0                    $0                  $0             $0
   206      Hunters Pond SCC LLC                         HP ACCT PAY                            $0             ($78,931)                  $234,732                $673,511                 $234,732                 $752,442                       $0                      $0                       $0                    $0                  $0             $0
   206      Hunters Pond SCC LLC                         HP OPER ACCT                           $0               $7,899                   $205,488                      $0                 $197,589                       $0                   $7,899                  $7,899                  $7,899                $7,899                   $0             $0
   207      Clear Brook SCC LLC                          CB ACCT PAY                            $0             ($99,548)                  $415,461                $230,584                 $415,461                 $330,133                       $0                      $0                       $0                    $0                  $0             $0
   207      Clear Brook SCC LLC                          CB OPER ACCT                         $646                   $0                   $574,651                      $0                 $575,297                       $0                       $0                      $0                       $0                    $0                  $0             $0
   208      Pecan Valley SCC LLC                         PV ACCT PAY                            $0             ($46,212)                  $198,443                $329,376                 $198,443                 $375,588                       $0                      $0                       $0                    $0                  $0             $0
   208      Pecan Valley SCC LLC                         PV OPER ACCT                           $0              $20,449                   $282,438                      $0                 $261,989                       $0                  $20,449                $20,449                  $20,449               $20,449                   $0             $0
   209      Westover Hills SCC LLC                       WH ACCTS PAY                           $0             ($37,207)                  $210,719                $346,880                 $210,719                 $384,087                       $0                      $0                       $0                    $0                  $0             $0
   209      Westover Hills SCC LLC                       WH OPER ACCT                           $0              $31,964                   $302,303                      $0                 $270,339                       $0                  $31,964                $31,964                  $31,964               $31,964                   $0             $0
   210      SCC Socorro LLC                              SC ACCTS PAY                           $0             ($25,280)                    $8,427                      $0                   $8,427                  $25,280                       $0                      $0                       $0                    $0                  $0             $0
   210      SCC Socorro LLC                              SC OPER ACCT                      $42,851              $34,592                        $50                      $0                   $8,310                       $0                  $34,592                $34,592                  $34,592               $34,592                   $0             $0
   211      Gamble Hospice Care of Cenla, LLC            GHC CLA ACCTS PAY                      $0               $2,405                    $32,146                 $51,277                  $32,146                  $48,872                       $0                      $0                       $0                    $0                  $0             $0
   211      Gamble Hospice Care of Cenla, LLC            GHC CLA OPER ACCT                      $0                   $0                     $1,573                      $0                   $1,573                       $0                       $0                      $0                       $0                    $0                  $0             $0
   215      Valley Grande SCC LLC                        VG ACCTS PAY                           $0             ($53,098)                  $526,427                  $3,530                 $526,427                  $56,628                       $0                      $0                       $0                    $0                  $0             $0
   215      Valley Grande SCC LLC                        VG OPER ACCT                           $0                   $0                   $557,026                      $0                 $557,026                       $0                       $0                      $0                       $0                    $0                  $0             $0
   216      Stonegate SCC LLC                            SG ACCTS PAY                           $0             ($61,019)                  $548,668                $406,198                 $548,668                 $467,218                       $0                      $0                       $0                    $0                  $0             $0
   216      Stonegate SCC LLC                            SG OPER ACCT                           $0                   $0                   $657,398                      $0                 $657,398                       $0                       $0                      $0                       $0                    $0                  $0             $0
   217      Holland Lake SCC LLC                         HL ACCTS PAY                           $0             ($38,265)                  $368,153                $270,895                 $368,153                 $309,159                       $0                      $0                       $0                    $0                  $0             $0
                                                  Case 18-33967-bjh11 Doc 2562 Filed 02/24/20                                                                                    Entered 02/24/20 13:10:38                                                      Page 14 of 16
                                                                                                                                                        Senior Care Centers, LLC
                                                                                                                                                          Bank Reconciliations
                                                                                                                                                        As of November 30, 2019


Company #   Legal Entity Name                     Account Description     Beginning Stmnt Bal: GL Account Balance: Bank Deposits Cleared (+): Deposits in Transit (-): Bank Checks Cleared (-): Outstanding Checks (+): Bank Ending Bal - Calc'd: GL Ending Bal - Calc'd: Bank Ending Bal - Stmt: GL Ending Bal - Stmt: Bank Bal Difference: GL Difference:
   217      Holland Lake SCC LLC                  HL OPER ACCT                             $0                   $0                   $456,043                      $0                 $456,043                       $0                       $0                      $0                       $0                    $0                  $0             $0
   301      Corpus Christi SCC LLC                CC ACCTS PAY                             $0              ($3,346)                    $8,727                      $0                   $8,727                   $3,346                       $0                      $0                       $0                    $0                  $0             $0
   302      PM Management - Corsicana NC II LLC   HOAL ACCTS PAY                           $0              ($2,842)                        $0                      $0                       $0                   $2,842                       $0                      $0                       $0                    $0                  $0             $0
   305      PM Management - Killeen I NC LLC      RW AL ACCTS PAY                          $0             $129,486                   $203,710                $317,400                 $203,710                 $187,913                       $0                      $0                       $0                    $0                  $0             $0
   305      PM Management - Killeen I NC LLC      RW AL OPER                         $361,395             $427,649                   $558,337                      $0                 $492,083                       $0                $427,649                $427,649                 $427,649             $427,649                    $0             $0
   306      PM Management - Pflugerville AL LLC   Heathwld AL AP                           $0              ($1,222)                      $974                 $58,846                     $984                  $60,059                     ($10)                  ($10)                     ($10)                 ($10)                 $0             $0
   306      PM Management - Pflugerville AL LLC   Healtherwld Oper Acct                    $0                  $15                        $32                      $0                      $16                       $0                      $15                    $15                       $15                   $15                  $0             $0
   307      PM Management - Portland AL LLC       PV AL ACCTS PAY                          $0             ($17,650)                   $62,086                $112,254                  $62,086                 $129,905                       $0                      $0                       $0                    $0                  $0             $0
   307      PM Management - Portland AL LLC       PV AL OPER ACCT                          $0                   $0                    $50,251                      $0                  $50,251                       $0                       $0                      $0                       $0                    $0                  $0             $0
   308      PM Management - Round Rock AL LLC     WY SPRG AL ACCTS PAY                     $0             ($25,436)                  $214,705                      $0                 $214,705                  $25,436                       $0                      $0                       $0                    $0                  $0             $0
   308      PM Management - Round Rock AL LLC     WY SPR AL OPER ACCT                      $0                   $0                   $319,047                      $0                 $319,047                       $0                       $0                      $0                       $0                    $0                  $0             $0
   309      PM Management - San Antonio AL LLC    lKE SD AL ACCTS PAY                      $0             ($11,141)                      $503                    $138                     $574                  $11,208                     ($71)                  ($71)                     ($71)                 ($71)                 $0             $0
   310      Springlake ALF SCC LLC                SLA ACCTS PAY                            $0                ($688)                        $0                      $0                       $0                     $688                       $0                      $0                       $0                    $0                  $0             $0
   310      Springlake ALF SCC LLC                SLA OPER ACCT                            $0                   $0                        $16                      $0                      $16                       $0                       $0                      $0                       $0                    $0                  $0             $0
   400      Gamble Hospice Care Central, LLC      GCC ACCTS PAY                            $0                   $0                         $0                      $0                       $0                       $0                       $0                      $0                       $0                    $0                  $0             $0
   401      Gamble Hospice Care Northwest , LLC   GHC NW ACCTS PAY                         $0                   $0                         $0                      $0                       $0                       $0                       $0                      $0                       $0                    $0                  $0             $0
  Total                                                                          $24,900,122           $4,164,965                $95,331,509            $12,171,974             $101,319,576               $28,290,352            $18,903,025             $20,283,344              $18,903,025           $18,903,025                     $0    $1,380,319
 Case 18-33967-bjh11 Doc 2562 Filed 02/24/20                                          Entered 02/24/20 13:10:38                  Page 15 of 16




                                                                                                                    Monthly Operating Report
                                                                                                                        ACCRUAL BASIS-6
         CASE NAME:                       Senior Care Centers, LLC

         CASE NUMBER:                     18-33967


                                                                                                 MONTH:           November 2019

         PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                      INSIDERS
                                                   TYPE OF               AMOUNT           TOTAL PAID
                    NAME                          PAYMENT                 PAID             TO DATE
         1.   Alan Munday                 Board Member fee                   18,750                98,091

         2.   Gideon Argov                Board Member fee                   19,500                 84,235

         3.   Mike Wyse                   Board Member fee                   19,500                 84,911

         4.   David Stewart               Board Member fee                   19,500                 89,327

         5.   Tim Hughes         Board Member fee                            19,500                 84,094
         6.          TOTAL PAYMENTS TO INSIDERS                      $           -  $             247,158


                                                                     PROFESSIONALS
                                                DATE OF COURT                                                                      TOTAL
                                              ORDER AUTHORIZING       AMOUNT               AMOUNT            TOTAL PAID          INCURRED
                       NAME                        PAYMENT           APPROVED               PAID              TO DATE            & UNPAID
         1.   Omni Management Group                  01/18/19                         $             55,581 $     1,555,220   $              -

         2.   Greenberg Traurig                      01/18/19                                     267,849        3,363,122            23,059

         3.   Gray Robinson                          01/18/19                                       59,567         416,306            55,887

         4.   FTI                                    01/18/19                                     142,151        1,619,837                  -

         5.   Rochelle McCullough                    01/18/19                                     208,221          561,290                  -

         6.   Polsinelli                             01/18/19                                     399,787        4,149,906           458,794

         7.   CRO*                                   01/18/19                                       80,000         720,000            80,000

         8.   Sitrick Group                          01/18/19                                          -            65,286                  -

         9.   H2C                                    01/18/19                                       25,000         238,388                  -

         10. Lenders (Various)                       01/18/19                                          -         1,267,653                  -

         11. BDO USA**                01/18/19                                                    273,806        1,840,012           118,043
         12. TOTAL PAYMENTS TO PROFESSIONALS                                          $          1,511,962 $    15,797,019   $       735,783


         POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
         PROTECTION PAYMENTS

                                                                     SCHEDULED            AMOUNTS
                                                                      MONTHLY               PAID              TOTAL
                                      NAME
                                                                      PAYMENTS             DURING             UNPAID
                                                                         DUE               MONTH           POSTPETITION
         1.   Leases (Multiple)                                      $ 7,033,554 $              2,584,276 $    79,406,154

         2.
         3.
         4.
         5.
         6.   TOTAL                                                  $    7,033,554   $          2,584,276 $    79,406,154


              * excludes retainer payments.
              ** amount to be applied to retainer upon approval.




67679531.13
 Case 18-33967-bjh11 Doc 2562 Filed 02/24/20                                       Entered 02/24/20 13:10:38                         Page 16 of 16




                                                                                                     Monthly Operating Report
                                                                                                                    ACCRUAL BASIS-7
              CASE NAME:                  Senior Care Centers, LLC


              CASE NUMBER:                18-33967

                                                                                                 MONTH:           November 2019

              QUESTIONNAIRE

                                                                                                                  YES              NO
              1.    HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                    X
                    THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
              2.    HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                                                    X
                    OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
              3.    ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                                    X
                    LOANS) DUE FROM RELATED PARTIES?
              4.    HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                                    X
                    THIS REPORTING PERIOD?
              5.    HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                                    X
                    DEBTOR FROM ANY PARTY?
              6.    ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                    X
              7.    ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                                    X
                    PAST DUE?
              8.    ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                X
              9.    ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                      X
              10.   ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                                    X
                    DELINQUENT?
              11.   HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                                    X
                    REPORTING PERIOD?
              12.   ARE ANY WAGE PAYMENTS PAST DUE?                                                                                 X

              IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
              EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.
              1. The Debtors have continued to transition operations of facilities to new operators pursuant to orders of the Court.
              3. The Debtors have receivables and payables on account of intercompany transfers which have been made in the ordinary course
              4. Payments have been made by the Debtors in accordance with the approved Wages, Taxes, and Insurance Orders.

              INSURANCE
                                                                                                                  YES              NO
              1.    ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                                    X
                    NECESSARY INSURANCE COVERAGES IN EFFECT?
              2.    ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                          X
              3.    PLEASE ITEMIZE POLICIES BELOW.


              IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
              CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
              BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                                                                INSTALLMENT PAYMENTS
                      TYPE OF                                                                                    PAYMENT AMOUNT
                       POLICY                     CARRIER                     PERIOD COVERED                       & FREQUENCY
              See Final Insurance Order




67679531.13
